United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
DEPARTMENT OF LABOR, MINE SAFETY &
HEALTH ADMINISTRATION,
Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Ronald K. Bruce, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0847
Issued: July 18, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 6, 2017 appellant, through counsel, filed a timely appeal from a January 24,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly suspended appellant’s compensation benefits
pursuant to 5 U.S.C. § 8123(d) due to his failure to attend a scheduled medical examination.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts of the case, as set forth in the
prior decision, are incorporated herein by reference.
On January 25, 2006 appellant, then a 64-year-old mine safety and health inspector,
injured his right knee in the performance of duty.4 OWCP accepted his traumatic injury claim
(Form CA-1) for right knee sprain, medial meniscus tear, aggravation of degenerative
osteoarthrosis, and chondromalacia patellae. Additionally, it authorized two right knee
arthroscopic surgical procedures performed by Dr. Richard Hoblitzell, a Board-certified
orthopedic surgeon, on March 30, 2006 and December 8, 2011. Appellant retired effective
July 31, 2006.
On October 23, 2012 appellant, through counsel, filed a claim for a schedule award
(Form CA-7). In an April 11, 2012 report, Dr. Hoblitzell opined that appellant had reached
maximum medical improvement (MMI) for his right knee on January 3, 2012. He indicated that
appellant would likely require right knee joint replacement surgery due to the progression of
arthritis and not due to his employment injury. Dr. Hoblitzell assigned appellant to class 2 for
primary knee joint arthritis, grade A and found that he had 16 percent permanent impairment of
the right lower extremity based on Table 16-3, Knee Regional Grid, American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) 509-11
(6th ed. 2009).
OWCP referred appellant to Dr. Theodore Toan Le, a Board-certified orthopedic surgeon,
for a second opinion evaluation to determine the nature and extent of his permanent impairment.
Initially, in an April 9, 2013 report, Dr. Le found 26 percent permanent impairment of the right
lower extremity. However, in an August 7, 2013 letter, OWCP’s district medical adviser
(DMA), Dr. Zimmerman, indicated that Dr. Le’s rating was unacceptable because he used the
rating methodology for primary knee joint arthritis or patellofemoral arthritis without measuring
the knee joint space interval with a ruler graduated in millimeters, in accordance with the
A.M.A., Guides (6th ed. 2009).
In an October 3, 2013 addendum report, Dr. Le utilized Table 16-3 of the A.M.A., Guides
based on a magnetic resonance imaging (MRI) scan report dated September 24, 2011, which
showed chondromalacia patella and a progression with cartilage damage of the posterior aspect
of the weight-bearing portion of the medial femoral condyle in comparison to a previous May 14,
2008 report. He opined that the loss of cartilage corresponded to class 2 for both the knee
3

Docket No. 14-1834 (issued September 18, 2015).

4

Appellant twisted his right knee while stepping out of a trailer. The distance (step) from the trailer to ground
level was approximately 10 inches.

2

arthritis and patellofemoral arthritis. Dr. Le corrected his impairment rating based on a grade
modifier of 2 for Functional History (GMFH) and Physical Examination (GMPE) and 1 for
Clinical Studies (GMCS). He concluded that appellant had 14 percent permanent impairment of
the right lower extremity.
On October 21, 2013 Dr. Zimmerman found that, in his October 3, 2013 report, Dr. Le
had not considered plane film x-rays, but rather chose to extrapolate a rating for joint space
interval narrowing based on what he thought the joint space interspace would be due to changes
in an MRI scan of the right knee. He indicated that this method was not permitted by the
A.M.A., Guides. Utilizing Table 16-23,5 Dr. Zimmerman utilized the range of motion (ROM)
method and determined that appellant had 10 percent permanent impairment of the right lower
extremity based on 100 degrees flexion as reported by Dr. Le in his April 9, 2013 report. He also
found that appellant had reached MMI on April 9, 2013, the date of Dr. Le’s initial second
opinion examination.
By decision dated November 6, 2013, OWCP granted appellant a schedule award for 10
percent permanent impairment of the right lower extremity. The award ran for 28.8 weeks for
the period April 9 through October 27, 2013.
Counsel requested a telephonic hearing before a representative of the Branch of Hearings
and Review, which was held on May 9, 2014.
By decision dated July 23, 2014, an OWCP hearing representative affirmed the
November 6, 2013 schedule award decision.
In a decision dated September 18, 2015, the Board set aside OWCP’s July 23, 2014
decision and remanded the case for further development because appellant’s ROM had not been
properly measured under Chapter 16 of the A.M.A., Guides. The Board found that there was no
indication that the digital measurements for each extremity reported by Dr. Le followed the
procedure outlined in section 16.7b, page 544, of the sixth edition of the A.M.A., Guides and
remanded the case for OWCP to obtain further information.
Accordingly, on October 21, 2015, OWCP referred appellant to Dr. Le for another
second opinion evaluation to determine the extent of his permanent impairment.
In a November 12, 2015 report, Dr. Le found that appellant’s active ROM of the right
knee was limited. Passive ROM in the supine position was 50, 55, and 55 degrees on three
separate determinations. In the sitting position, the knee could be flexed to 65 degrees on two
determinations and 75 degrees with some passive stretch. Dr. Le found that with comparison to
his previous measurements and his worksheet from 2013, using Table 16.23, page 549, of the
A.M.A., Guides for knee impairments utilizing three separate measurements of the right knee put
appellant in a moderate impairment category, equaling 20 percent permanent impairment of the
right lower extremity. He noted that his measurements were performed in accordance with
section 16.7 of the sixth edition of the A.M.A., Guides and all three measurements were taken
after warm-up in the supine position and in the sitting position.
5

Table 16-23, page 549 of the sixth edition of the A.M.A., Guides is entitled Knee Motion Impairments.

3

OWCP subsequently referred the case to its DMA, Dr. Morley Slutsky, who is Boardcertified in occupational medicine.
In a November 24, 2015 report, Dr. Slutsky disagreed with Dr. Le’s impairment rating.
He utilized the diagnosis-based impairment (DBI) rating method and found that appellant’s most
impairing diagnosis in the right knee region was a class 1 primary knee joint arthritis secondary
to having a full-thickness articular cartilage defect in the medial compartment of the knee.
Dr. Slutsky explained that if Dr. Le had taken joint space measurements for each compartment of
the knee using x-rays, then appellant may have been eligible for a higher class of arthritis.
However, Dr. Le only obtained passive knee ROM measurements. Dr. Slutsky found that the
ROM measurements utilized by Dr. Le were invalid for rating appellant’s impairment because
they were passive, not active measurements. Additionally, he opined that the DBI method was
preferred over the ROM method for calculating impairment ratings. Dr. Slutsky determined that
using the DBI method, appellant had nine percent permanent impairment of the right lower
extremity based on his diagnosis of primary knee joint arthritis.
In a January 6, 2016 letter, OWCP found a conflict in the medical opinion evidence
between appellant’s attending physician, Dr. Hoblitzell, who found 16 percent permanent
impairment, and its second opinion physician, Dr. Le, who found 20 percent permanent
impairment of the right lower extremity. It referred appellant to Dr. E. Gregory Fisher, a Boardcertified orthopedic surgeon, for a referee examination scheduled for January 14, 2016 to resolve
the conflict.
In letters dated January 12 and 15, 2016, counsel provided notice that appellant would not
be present for the scheduled January 14, 2016 examination with Dr. Fisher because there was no
conflict in the case. He noted that OWCP had already determined that Dr. Hoblitzell’s
16 percent impairment rating was unacceptable. Therefore, OWCP was obligated to utilize
Dr. Le’s 20 percent right lower extremity permanent impairment rating, and award an additional
10 percent permanent impairment. Counsel argued that, in the absence of a true conflict in
medical opinion, a referee examination was unwarranted.
In a January 20, 2016 notice of proposed suspension, OWCP informed appellant that it
planned to suspend his compensation benefits because he failed to attend the January 14, 2016
referee examination that had been scheduled with Dr. Fisher. It explained the consequences
under 5 U.S.C. § 8123(d) for failing to submit to or obstruction an examination. OWCP also
noted that counsel’s argument regarding the lack of conflict did not establish good cause for
appellant’s failure to attend the previously scheduled referee examination. It allowed appellant
14 days to provide good cause for his failure to submit to or cooperate with the referee
examination. OWCP also forwarded a copy of the notice of proposed suspension to counsel.
Thereafter, counsel submitted a letter dated January 26, 2016, reiterating his contention that there
was no need or requirement for a referee examination as there was no disagreement among the
physicians in the claim because OWCP did not recognize the impairment rating of Dr. Hoblitzell.
He further requested that OWCP refer appellant back to Dr. Le for another examination to
determine his impairment rating.
By decision dated March 8, 2016, OWCP finalized the proposed suspension of
compensation, finding that appellant had failed to attend the medical examination scheduled for

4

January 14, 2016 and did not establish good cause for refusing to submit to the examination. It
found that counsel’s arguments were insufficient to establish good cause for appellant’s failure to
attend the referee examination. OWCP noted that another second opinion examination was
scheduled with Dr. Le, but his November 12, 2015 report continued to improperly apply the sixth
edition of the A.M.A., Guides. It explained that it had not gone back to Dr. Le for clarification
because since 2013 he had repeatedly provided impairment ratings that were not in accordance
with the A.M.A., Guides. Moreover, OWCP decided that it would be more advantageous for
appellant to seek an impartial referee examination from a different specialist to determine a final
impairment rating for his right lower extremity because two DMAs had provided impairment
ratings lower than his attending physician.
On March 17, 2016 counsel requested a hearing before the Branch of Hearings and
Review.
A telephonic hearing was held before an OWCP hearing representative on November 3,
2016 and counsel reiterated his arguments.
By decision dated January 24, 2017, OWCP’s hearing representative affirmed the prior
decision.
LEGAL PRECEDENT
Section 8123 of FECA authorizes OWCP to require an employee, who claims disability
as a result of federal employment, to undergo a physical examination as it deems necessary.6
The determination of the need for an examination, the type of examination, the choice of locale,
and the choice of medical examiners are matters within the province and discretion of OWCP.7
OWCP regulations provide that a claimant must submit to an examination by a qualified
physician as often and at such times and places as OWCP considers reasonably necessary.8
Section 8123(d) of FECA and OWCP regulations provide that, if an employee refuses to submit
to or obstructs a directed medical examination, his or her compensation is suspended until the
refusal or obstruction ceases.9 However, before OWCP may invoke these provisions, the
employee is to be provided a 14-day period within which to present in writing his or her reasons
for the refusal or obstruction.10 If good cause for the refusal or obstruction is not established,
entitlement to compensation is suspended in accordance with section 8123(d) of FECA.11

6

5 U.S.C. § 8123(a).

7

J.T., 59 ECAB 293 (2008); S.B., 58 ECAB 267 (2007); James C. Talbert, 42 ECAB 974 (1991).

8

20 C.F.R. § 10.320.

9

5 U.S.C. § 8123(d); id. at § 10.323.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.13(d) (September 2010).
11

Id.; see T.W., Docket No. 16-1524 (issued February 6, 2017).

5

ANALYSIS
OWCP scheduled a referee examination on January 14, 2016 with Dr. Fisher. Appellant
did not appear for the scheduled examination. On January 20, 2016 it advised him of its
intention to suspend compensation benefits pursuant to 5 U.S.C. § 8123(d), and afforded him 14
days to submit new and pertinent explanation for not attending or obstructing the referee
examination. Counsel responded on January 26, 2016 essentially reiterating his prior argument
that there was no conflict and, therefore, no need for a referee examination. Additionally, he
argued that OWCP should either seek further clarification from Dr. Le or refer appellant for
another examination by Dr. Le. By decision dated March 8, 2016, OWCP suspended appellant’s
entitlement to compensation benefits based on his failure to establish good cause for not
participating in the scheduled impartial medical examination. The Board finds that OWCP
properly suspended his entitlement to compensation for failure to attend a medical examination
on January 14, 2016.
The determination of the need for an examination, the type of examination, the choice of
locale, and the choice of medical examiners are matters within the province and discretion of
OWCP. The only limitation on OWCP’s authority, with regard to instructing a claimant to
undergo a medical examination, is that of reasonableness.12 The Board has interpreted the plain
meaning of section 8123(d) to provide that compensation is not payable while a refusal or
obstruction of an examination continues.13
In a January 6, 2016 letter, OWCP found a conflict in the medical opinion evidence
between appellant’s attending physician, Dr. Hoblitzell, and its second opinion physician, Dr. Le,
regarding his impairment rating. Appellant was referred for a referee examination with
Dr. Fisher and was advised of the need for the examination and the time and place for the
scheduled appointment. He failed to attend the scheduled January 14, 2016 appointment.
OWCP subsequently allowed appellant 14 days to provide reasons for failing to appear.
Counsel’s argument that there was no conflict and therefore no need or requirement for a
referee examination is without merit. The Board finds that OWCP reasonably referred appellant
for an impartial referee examination from a different specialist to determine a final impairment
rating for his right lower extremity because two DMAs had provided impairment ratings lower
than his attending physician. Counsel further requested that OWCP return the case to Dr. Le for
another examination to clarify his impairment rating. In its March 8, 2016 decision, OWCP
explained that it did not go back to Dr. Le for clarification because since 2013 he had repeatedly
provided impairment ratings that were not in accordance with the A.M.A., Guides (6th ed. 2009).
Thus, the Board finds that OWCP properly suspended entitlement to compensation in
accordance with 5 U.S.C. § 8123(d) until the date on which appellant agrees to attend the

12

Lynn C. Huber, 54 ECAB 281 (2002).

13

T.W., Docket No. 16-1524 (issued February 6, 2017).

6

examination. When appellant actually reports for examination, payment retroactive to the date
on which he agreed to attend the examination may be made.14
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits
effective March 8, 2016 due to his failure to attend a scheduled medical examination.
ORDER
IT IS HEREBY ORDERED THAT the January 24, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 18, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

14

C.S., Docket No. 11-1366 (issued December 12, 2011); E.B., 59 ECAB 298 (2008).

7

